Citation Nr: 1821294	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-06 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 2011 for the grant of dependency and indemnity (DIC) benefits.

2.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's coronary artery disease.


REPRESENTATION

Appellant represented by:	Amanda L. Cooper, Attorney at Law


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United Army from March 1959 to September 1980.  He had service in the Republic of Vietnam.  The Veteran was awarded the Joint Service Commendation Medal, the Bronze Star Medal, and the Republic of Vietnam Gallantry Cross with Palm.  He died in August 2003.  The appellant is the Veteran's surviving spouse.


The matter of an earlier effective date earlier for the grant of DIC benefits is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of a U.S. Department of Veterans Affairs (VA) Pension Management Center (PMC).  The decision, outlined in a January 2013 notification letter, extended the effective date of the appellant's DIC benefits to June 27, 2011.  The appellant timely appealed the decision with a notice of disagreement received by VA in January 2014.  After the PMC issued a statement of the case in January 2017, the appeal was perfected with the timely filing of a substantive appeal in the following month.

The matter of an increased disability rating for the Veteran's coronary artery disease is before the Board on appeal from a March 19, 2012 decision of a VA regional office (RO), which granted service connection for coronary artery disease, associated with herbicide exposure for purposes of entitlement to retroactive benefits, and assigned an evaluation of 30 percent effective December 19, 1991 to August 10, 2003, the date of the Veteran's death.  After the appellant submitted additional medical evidence and additional testimony prior to the expiration of the appeal period, the PMC issued a January 2013 decision that continued the 30 percent disability rating.  The appellant timely appealed the decision with a notice of disagreement received by VA in January 2014.  After the PMC issued a statement of the case in January 2015, the appeal was perfected with the timely filing of a substantive appeal in March 2015.

The Board also notes that the PMC granted a temporary 100 percent convalescence evaluation from January 15, 1997 and prior to March 1, 1998.  See September 2016 Rating Decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In January 2012, VA mailed the appellant a letter informing her that the Veteran's case was identified as a potential Nehmer class member based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in the Republic of Vietnam.

2.  On March 19, 2012, the PMC granted service connection for the cause of death for purposes of entitlement to retroactive benefits.

3.  The competent and probative evidence fails to show that prior to January 15, 1997 and from March 1, 1998, the Veteran had arteriosclerotic heart disease following a history of acute coronary occlusion or thrombosis, or with a history of substantiated repeated angina attacks that would have precluded more than light, manual labor.

4.  The competent and probative evidence fails to show that from March 1, 1998, the Veteran had arteriosclerotic heart disease with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in a year; a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The appellant is a Nehmer class member.  38 C.F.R. § 3.816.

2.  The criteria for an effective date of March 19, 2011, but not earlier, for the award of dependency benefits have been met.  38 U.S.C. §§ 1115, 5110; 38 C.F.R. §§ 3.114, 3.816.

3.  The criteria for an initial schedular rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.10, 4.14, 4.21, 4.100, 4.104 (Diagnostic Code 7005) (1997, 2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to an effective date earlier than June 27, 2011 for the award of dependency benefits and to a schedular rating of 60 percent for the Veteran's coronary artery disease.  After reviewing the pertinent evidence of record, the Board finds that in January 2012, VA mailed the appellant a letter informing her that the Veteran's case was identified as a potential Nehmer class member based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in the Republic of Vietnam; and that on March 19, 2012, the PMC granted service connection for the cause of death for purposes of entitlement to retroactive benefits.  Thus, the Board finds that the criteria for an effective date of March 19, 2011, but not earlier, for the award of dependency benefits have been met.  The Board also finds that the criteria for an initial schedular rating in excess of 30 percent for coronary artery disease have not been met.  Thus, the Board denies the claim.  The reasons and bases for this decision will be explained below.

The procedural history for these matters is complicated.  The Board lists the procedural evidence on record for full clarity below.

In August 10, 2003, the Veteran passed away due to atherosclerotic cardiovascular disease.  The Veteran's son called VA to report the death.  The record reflects that a VA Form 21-530 (Application for Burial Benefits) was filed by the Veteran's son in September 2003. 

A September 2003 rating decision by a VA RO denied service connection for cause of death due to a lack of in-service incurrence for cardiovascular disease.  The evidence listed includes VA Form 21-530, but no VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)).  Nevertheless, the introduction in the rating decision indicated that "an original death claim was received on September 9, 2003."  The applicant for the September 2003 rating decision is the Veteran's son, who is not the appellant in this matter.

In January 2012, VA mailed the appellant a letter informing her that the Veteran's case was identified as a potential Nehmer class member based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in the Republic of Vietnam.  See 38 C.F.R. § 3.816; see also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal.1999); Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002).  On March 19, 2012, the RO granted service connection for the cause of death for purposes of entitlement to retroactive benefits, and it granted service connection for coronary artery disease associated with presumed herbicide exposure in Vietnam, with an evaluation of 30 percent effective from December 19, 1991 to August 10, 2003, the date of the Veteran's death.

In April 2012, VA mailed the appellant a letter informing her that her payments have been withheld such that no retroactive compensation benefits are due, but that she would receive a payment for the Veteran's month of death.  In June 2012, the appellant visited her RO, where she completed a VA Form 21-534. 

In September 2012, the appellant received a letter notifying her that her entitlement to DIC benefits has been met.  However, in November 2012, VA mailed the appellant a letter informing her that it is withholding her DIC benefits.

As noted in the introduction above, in January 2013 the PMC issued a rating decision that continued the 30 percent rating for the Veteran's coronary artery disease.  In a subsequent January 2013 notification letter, the PMC also extended the effective date of the DIC benefits to June 27, 2011.  The appellant timely appealed the decisions with a notice of disagreement received by VA in January 2014.  With respect to the issue of an increased disability rating, after the PMC issued a statement of the case in January 2015, the appeal was perfected with the timely filing of a substantive appeal in March 2015.  With respect to the issue of an earlier effective date for DIC benefits, after the PMC issued a statement of the case in January 2017, the appeal was perfected with the timely filing of a substantive appeal in the following month.  In the February 2017 substantive appeal, the appellant's representative argued that older rating decisions indicate that the appellant filed a DIC application in September 2003, which is within one year of the Veteran's death.

Applicable laws and regulations on effective dates

Generally, the assignment of an effective date is governed by 38 U.S.C. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C. § 5110(a).  Moreover, the effective date of an award of death compensation or DIC for which the application is received within one year from the date of death shall be the first day of the month in which the death occurred.  Id. § 5110(d).  Furthermore, subject to the provisions of 38 U.S.C. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  Id. § 5110(g); 38 C.F.R. § 3.114(a); McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997); see also 38 C.F.R. § 3.400(c)(2) (clarifying that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim).

An exception to the regulations regarding effective dates for disability compensation involves members of the Nehmer class under 38 C.F.R. § 3.816.  
See Nehmer I, 712 F. Supp. at 1404.  Under the regulation, a Nehmer class member includes the surviving spouse of a veteran who died from a covered herbicide disease, such as ischemic heart disease in the present case.  A "covered herbicide disease" means a disease for which the Secretary of VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the date VA received the claim on which such prior denial was based or the date the death occurred, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  Id. § 3.816(d)(1), (3). If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date such a claim was received or the date the death occurred, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  Id. § 3.816(d)(2), (3).  If the requirements of section 3.816(d)(1) and (2) are not met the effective date of the award shall be determined in accordance with sections 3.114 and 3.400.  Id. § 3.816(d)(4). 

Under 38 C.F.R. § 3.114(a)(2), if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.

The effective date of the regulation that added ischemic heart disease to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicide exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 
70 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 38 C.F.R. pt. 3), https://www.gpo.gov/fdsys/pkg/FR-2010-08-31/pdf/2010-21556.pdf.  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease. Id.

Analysis

Here, the Veteran served in Vietnam and his death certificate lists the cause of his death as atherosclerotic cardiovascular disease.  He is thus considered a Nehmer class member for this disease.  Moreover, the appellant is considered a Nehmer class member because she is a surviving spouse and the Veteran died from a covered herbicide agent disease.  38 C.F.R. § 3.816(b)(1)(ii).

VA did not deny compensation for the coronary artery disease between September 25, 1989 and May 3, 1989; as such, section 3.816(d)(1) does not apply.  Moreover, no claim for DIC benefits was either pending before VA on May 3, 1989, or was received by VA between that date and August 31, 2010; as such, section 3.816(d)(2) does not apply.

In this case, VA issued a Nehmer letter to the appellant in January 2012, and a decision was made on March 19, 2012.  As such, the claim was reviewed on the initiative of VA more than one year after August 31, 2010.  Thus, under 38 C.F.R. § 3.114(a)(2), the DIC effective date cannot be extended to more than year prior to the decision to grant DIC benefits.  That effective date is March 19, 2011.

The Board recognizes the appellant's representative's arguments set forth in the February 2017 substantive appeal, to include the contention that the appellant filed a DIC claim within one year of the Veteran's death, thus making her eligible a further effective date.  The Board also recognizes that VA rating decisions dated September 2003 and May 2012 indicate that a DIC claim was filed in September 2003.  However, the record fails to show that the appellant filed such a claim before June 2012 (the only form is the VA 21-530 by the Veteran's son).  The payment of government benefits must be authorized by statute; if appellant was given erroneous advice by a government employee, that misinformation is not a basis to prevent the government from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Both VA and the appellant are limited to the benefits authorized by statute.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (stating that VA benefits are created by statute, as implemented by regulation, and "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations").

Increased rating for coronary artery disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial disability rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran's coronary artery disease has been assigned a 30 percent disability rating under diagnostic code 7005 of 38 C.F.R. § 4.104 (1997).

The March 2012 rating decision that granted service connection for coronary artery disease posthumously stated that effective date was December 19, 1991, as this was the date the Veteran's original claim for service connection for a heart disability was received.  This rating decision ended the 30 percent rating on August 10, 2003, the date of the Veteran's death.  Over the course of the appeal period for the heart disease from 1991 to 2003, the rating criteria governing arteriosclerotic heart disease were amended on January 23, 1998.  Because the amendment specified an effective date without a provision for retroactive application, it may not be applied prior to January 23, 1998.  As of January 23, 1998, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g); DVA Op. Gen. Counsel C. Prec. 3-00 (Apr. 10, 2000); accord. Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003) (holding that the Veterans Claims Assistance Act (VCAA) was not retroactively applicable when there was no clear expression of Congressional intent that the new VCAA provisions set forth in statute should be applied retroactively).

The Board notes again that the Veteran was awarded a temporary 100 percent convalescence evaluation from January 15, 1997 and prior to March 1, 1998.  As such, that period will not be addressed by this decision.  Therefore, the Board will consider claim under the pre-amended rating criteria for the entire period of the appeal but excluding the period from January 15, 1997 and prior to March 1, 1998, and the new criteria from March 1, 1998.

Under the criteria set in place prior to January 23, 1998, the next-highest rating after 30 percent under diagnostic code 7005 is 60 percent, which is warranted if the Veteran had arteriosclerotic heart disease following a history of acute coronary occlusion or thrombosis, or with a history of substantiated repeated angina attacks that would have precluded more than light, manual labor.  38 C.F.R. § 4.104 (DC 7005) (1997).

Under the criteria set in place effective January 23, 1998, the next-highest rating after 30 percent under diagnostic code 7005 is 60 percent, which is warranted if the Veteran had arteriosclerotic heart disease with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in a year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 (DC 7005) (2017).

Under the pre-amended rating criteria, for the entire period of the appeal but excluding the period from January 15, 1997 and prior to March 1, 1998, a rating in excess of 30 percent is not applicable under diagnostic code 7005 because the Veteran's medical records and a VA examination during that period do not reflect that the Veteran had arteriosclerotic heart disease following a history of acute coronary occlusion or thrombosis, or with a history of substantiated repeated angina attacks that would have precluded more than light, manual labor.  In fact, in a May 1992 VA examination, the Veteran stated he used to have angina and chest pain.  Since December 31, 1990 Veteran has had a little pain.  He also stated on that date he had a balloon angioplasty and that his heart appeared to be doing quite well.  The Board finds that this competent medica evidence weighs strongly against a disability picture more nearly approximated by a 60 percent rating under DC 7005, prior to January 23, 1998.

Moreover, under the current rating criteria, for the period from March 1998, a rating in excess of 30 percent is not applicable under diagnostic code 7005 because the available competent medical evidence during that period does not show that the Veteran had arteriosclerotic heart disease with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in a year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

To conclude, throughout the rating period under consideration, a rating in excess of 30 percent is not applicable under diagnostic code 7005 as the criteria for a rating of 60 percent have not been met under the pre-amended or current regulations.



	(CONTINUED ON NEXT PAGE)


ORDER

An effective date of March 19, 2011, but not earlier, for the grant of DIC benefits is granted.

An initial disability rating in excess of 30 percent for the Veteran's coronary artery disease is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


